Citation Nr: 1037315	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  00-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to benefits under 38 U.S.C. § 1151 for a 
psychiatric disorder, personality disorder, and substance abuse.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran's active service extended from May 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.    

In June 2001 the Board rendered a decision on the veteran's 
claim.  This decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court) which vacated the Board's 
decision and remanded the case.  VA appealed this decision to 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) which vacated the Court's decision, and ultimately 
upheld the June 2001 Board decision.  However, the Veteran died 
in January 2008, while the case was pending at the Federal 
Circuit.  Ultimately, both the Federal Circuit and the Court have 
withdrawn their decisions and returned the case to the Board for 
appropriate action.  


FINDINGS OF FACT

The Board has been notified that the appellant died in January 
2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has been notified that the Veteran died in January 
2008.  Unfortunately, he died during the pendency of the appeal.  
As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of his death and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2009).  


ORDER

The appeal is dismissed



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


